DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Action
Receipt of Remarks filed on 09/15/2021 is acknowledged.  Claims 1, 4-21 and 23-25 are pending in this application.  Claims 2-3 and 22 have been cancelled.  New claims 24-25 are added.  Claims 13, 16 and 20-21 have been amended.

Status of Claims
Accordingly, claims 13-21 and 23-25 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 1 and 4-12 directed to non-elected invention is withdrawn.

Priority
The present application is a 371 of 371 of PCT/EP2017/084769 filed on 12/28/2017, which claims foreign priority based on an application filed in GERMANY (DE20 2016 008 030.0) filed on 12/28/2016.
Withdrawn of Objection/Rejection
(1)	The amendment to specification filed on 09/15/2021 overcome the previous objection and, thus, the objection is hereby withdrawn.
(2)	Applicant’s claim amendment filed on 09/15/2021 has been considered.
The claim amendment overcome the previous objection to claim 16 and, therefore, the objection is hereby withdrawn.
The claim amendment overcome the previous rejection under 35 U.S.C. 112(b) to claims 16 and 20 and, therefore, the rejection is hereby withdrawn.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

(1)	Claims 13-15, 17 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over of ATIS, B. (U.S. Patent No. 8,323,628 B2) in view of PISTORIO et al. (U.S. PG-Pub. No. 2014/0102467 A1).

Applicants Claim
Applicants claim a wax preparation comprising:
(a) a wax matrix comprising at least one wax and at least one oil;
(b) an aqueous phase comprising water and at least one water-soluble or water-dispersible film former; and
(c) at least one emulsifying system; wherein the aqueous phase is distributed in finely divided form in the wax matrix.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claims 13 and 21, ATIS teaches a long-wearing cosmetic composition, comprising a combination of ingredients (see: col. 1, line 34-37).
(a) one or more wax (col. 6, line 15; & col. 11, line 39-41); and one or more oil (col. 6, line 15; & col. 12, line 6-8), this reads on the “wax matrix” as claimed;
water (col. 1, line 44-45; & col. 2, line 7-10); and one or more film-former (col. 6, line 15; & col. 8, line 17-19); and
(c) an emulsifier system (col. 6, line 17-19, 32-34; & col. 2, line 23-27, 62-64).
ATIS teaches that the waxes may be in the form of stable dispersion of colloidal wax particles, wherein the resulted composition can be formulated into various forms, i.e. when it is applied as a mascara, the composition may be in the form of, e.g. a solid (see: col. 16, line 57-59 & 61-62), or in the form of a stick or pencil, for examples (see: col. 17, line 1-2).  Therefore, ATIS’s teaching reads on the “solid” form of the preparation, i.e. pencil, as recited in the present claim 21.
For claim 14 where “the emulsifying system is a water-in-oil emulsifying system” as claimed, it is noted that the instant specification recites an example of emulsifiers of the water-in-oil emulsifying system for promoting the formation of water-in-oil emulsion of the present invention, wherein said emulsifier can be, i.e. sucrose esters (e.g. sucrose stearate) (see specification filed on 6/25/2019: page 12, line 5-10 & 17).
ATIS teaches the preferred emulsifier system comprises nonionic surfactants, which particularly can be a fatty acid ester of sucrose, i.e. saccharide esters, for example: sucrose stearate (see: col. 2, line 63; col. 4, line 8-16; & col. 7, line 29-30).  As such, the inclusion of the “sucrose stearate” in the composition, as taught by ATIS, would provide an “emulsifying system which is a water-in-oil” as the system claimed.
For claim 15, ATIS teaches the useful film-former can be an alkyl acrylate polymer, which improves the wear of the composition and can confer transfer-resistance to the make-up product (see: col. 8, line 17-19, 26), which reads on the “acrylate” film former as claimed.
For claim 17, ATIS teaches that the composition can also include at least one solvent, i.e. preferably volatile solvents, for example: isododecane (see: col. 1, line 50-54; & col. 14, line 53-55). This reads on the “volatile hydrocarbon” solvent as claimed because the instant specification recites that the claimed volatile hydrocarbons can be “isododecane” (see specification filed on 06/25/2019: page 7, line 12).
	For claims 19 and 20, ATIS teaches the composition can contain one or more colorants, i.e. pigments and/or dyes (see: col. 14, line 5-60; & col. 15, line 8-11), wherein the pigments and/or dyes may be in particle form and may provide a matte effect.  As such, it reads on the additional “particulate material”, which comprises “a pigment” or “an effective substance” as claimed.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
ATIS teaches all ingredients required by claims 13 and 21, i.e. at least one wax and oil in the wax matrix; water in the aqueous phase; a film-former (i.e. acrylate-type); and fatty acid ester (e.g. sucrose stearate) in the emulsifying system.  However, ATIS does not explicitly teach how the water is distributed in the wax matrix as recited in the present claims 13 and 21.
The deficiency is taught by the reference PISTORIO, which teaches an aqueous wax dispersion comprising a solid wax particles, a surfactant mixture comprised of non-ionic surfactant, and water (see: [0001]; & [0013-0019]).
PISTORIO teaches that the “solid wax particles” are obtained by emulsifying a mixture containing at least one wax, the surfactant mixture comprising a nonionic surfactant, and water at an emulsification temperature above the melting point of the at heating step to form a melted or molten wax); subjecting the mixture to a process, i.e. mixing the wax-surfactant-water mixture, leading to the production of solid wax particles, followed by the cooling step (see: [0243-0247] & [0249]).
As such, the “solid wax particles” taught in PISTORIO would read on the structure similarly as the claimed “wax matrix” of claims 13 and 21, as evidenced by the instant specification that the “wax matrix” as claimed is obtained by mixing the molten wax phase with an aqueous phase and an emulsifying system to result an emulsion, followed by cooling to form the “wax matrix” having aqueous-phase droplets embedded therein (see specification: page 4, line 21-27).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include water into ATIS’s composition, containing wax and oil materials, and to produce a composition that can provide desirable property for use as cosmetic product because ATIS teaches that the presence of water in their composition can be advantageous in order to increase the adhesion of the composition on keratinous tissues.
One ordinary skilled in the art would have been motivated to combine the desirable ingredients to produce a cosmetic composition where the water component is homogeneously distributed within the wax because PISTORIO teaches that when ingredients, including water and surfactants, are homogeneously dispersed in the solid wax particles,  they are stable even during storage and the composition made with such 
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(2)	Claims 13-15, 17-18, 19-21 and 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over of ATIS, B. (U.S. Patent No. 8,323,628 B2) in view of PISTORIO et al. (U.S. PG-Pub. No. 2014/0102467 A1) as applied to claims 13-15, 17 and 19-21, and further in view of Li et al. (U.S. Patent No. 8,920,787 B2).

Applicants Claim
Applicants claim a wax preparation comprising:
(a) a wax matrix comprising at least one wax and at least one oil;
(b) an aqueous phase comprising water (i.e. greater than 20 % by weight) and at least one water-soluble or water-dispersible film former, i.e. styrene/acrylates/ammonium methacrylate copolymer or polyurethane 35; and
(c) at least one emulsifying system; wherein the aqueous phase is distributed in finely divided form in the wax matrix.

Determination of the scope and content of the prior art 
(MPEP 2141.01)


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The references ATIS and PISTORIO do not teach the particular film former of claim 18, i.e. styrene/acrylates/ammonium methacrylate copolymer and/or polyurethane 35; and does not teach the water comprises greater than 20 % of the mass of the wax preparation, as recited in claims 24-25.  The deficiencies are taught by Li reference.
Li teaches a composition useful for applying to keratinous materials (i.e. hair, eyelashes, eyebrows), comprising at least one aqueous polyurethane dispersion (e.g. polyurethane 35) (see: col. 7, line 38); at least one acrylic film forming agent (e.g. a styrene/acrylates/ammonium methacrylates copolymer: see col. 9, line 7); at least one wax; at least one surfactant, i.e. esters of sugars such as saccharose stearate, saccharose cocoate; and water (see: col. 2, line 20-31; col. 14, line 3-6; & col. 16, line 50-51).  This reads on the polyurethane compound and acrylate compound recited in the instant claim 18.
Li also teaches that said acrylic film forming agent “styrene/acrylates/ammonium methacrylates copolymer” is a commercial product “SYNTRAN 5760” which is sold as a 40 % aqueous dispersion (see: col. 9, line 7-10).  In other words, about 60 % of said aqueous dispersion may be aqueous/water.  LI teaches that the at least one acrylic film forming agent can be present in the composition ranging from about 1 to 60 % by weight 
As such, if about 50 % by weight of the acrylic film forming agent is used, e.g. the commercial product of styrene/acrylates/ammonium methacrylates copolymer: SYNTRAN 5760, the remaining aqueous/water content would be “about 30 % by weight” based on the total weight of the composition.  As such, it reads on the “water comprises greater than 20 % of total mass of the preparation” as recited in instant claims 24 and 25.
Li teaches that the inclusion of said aqueous polyurethane and acrylic film former improves the volumizing, curling and curl retention properties, and the tackiness, comfort and removability properties of said composition for keratinous materials (hair, eyelashes, eye brows) (see: col. 2, line 39-63).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the particular polyurethane compound, i.e. polyurethane 35, and the suitable film former, i.e. styrene/acrylates/ammonium methacrylate copolymer, in the composition that is useful and desirable for applying to keratinous materials (i.e. hair, eyelashes, eyebrows) because LI teaches that the inclusion of the aqueous polyurethane (i.e. polyurethane 35) and acrylic film-former (i.e. styrene/acrylates/ammonium methacrylates copolymer) into the composition would improve the volumizing, curling and curl retention properties, and the tackiness, comfort and removability properties of said composition for keratinous materials (hair, eyelashes, eye brows).

Therefore, such desirable properties provided by the use of the acrylic film forming agent in suitable amount, as discussed above, would have motivated one ordinary skill in the art to incorporate the particular acrylate film-former and the polyurethane, i.e. those taught by LI, into ATIS’s composition, in order to provide such improved cosmetic properties for applying to user’s keratin fibres.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(3)	Claims 13-17, 19-21 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over of ATIS, B. (U.S. Patent No. 8,323,628 B2) in view of PISTORIO et al. (U.S. PG-Pub. No. 2014/0102467 A1) as applied to claims 13-15, 17 and 19-21, and further in view of YONEDA et al. (U.S. Patent No. 8,242,169 B2).


Applicants Claim
Applicants claim a wax preparation comprising:
(a) a wax matrix comprising at least one wax and at least one oil;
(b) an aqueous phase comprising water and at least one water-soluble or water-dispersible film former; and
(c) at least one emulsifying system, wherein the emulsifying system comprises a sucrose ester, i.e. sucrose stearate; and a polyglyceryl fatty acid ester-based emulsifier, i.e. polyglyceryl-10 diisostearate or polyglyceryl-6 distearate; 
wherein the aqueous phase is distributed in finely divided form in the wax matrix.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teachings of ATIS and PISTORIO have been set forth above, wherein ATIS teaches the composition comprising an emulsifier system (col. 6, line 17-19, 32-34; & col. 2, line 23-27, 62-64), and wherein the preferred emulsifier system comprises one or more nonionic surfactants, which particularly can be a fatty acid ester of sucrose, i.e. saccharide esters, for example: sucrose stearate (see: col. 2, line 63; col. 4, line 8-16; & col. 7, line 29-30), and fatty acid esters of polyols, for example: polyglyceryl-2-stearate (see: col. 4, line 8-13, 18-19 & 24).
As such, the “fatty acid ester of sucrose, i.e. sucrose stearate” taught by ATIS reads on the “at least one emulsifying system comprises a sucrose ester including sucrose stearate”, as recited in the instant claims 16 and 23; and the “fatty acid esters claims 16 and 23.
ATIS also teaches that the presence of one or more emulsifiers provides an ability of the composition to stay on an applied surface for longer periods of time, relative to similar composition that do not contain an emulsifier (see: col. 6, line 32-37).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
ATIS teaches all ingredients as recited in the instant claim 13, i.e. the wax and oil as the present wax matrix; water and water-soluble solvent as the present aqueous phase; an acrylate-type film-former as the present film-former; and the emulsifying system, as recited in the instant claim 13.
ATIS also teaches the particular emulsifying system, i.e. one or more non-ionic surfactants, for examples: the fatty acid esters of sucrose (e.g. sucrose stearate) and the fatty acid esters of polyols, as recited in the instant claims 16 and 23, however, ATIS does not include the species of polyglyceryl fatty acid ester-based emulsifier, as recited in the instant claim 16.  The deficiency is taught by YONEDA.
YONEDA teaches an emulsion composition useful for cosmetic preparation, wherein the emulsion composition comprises multiple components, including waxes and oils, and common components including: one or more non-ionic surfactants, i.e. polyglyceryl-2 stearate, polyglyceryl-6 distearate and polyglyceryl-10 diisostearate (see: col. 3, line 27-33; col. 4, line 40-49; col. 5, line 20-33; & col. 10, line 20-24).
As such, the non-ionic surfactants, i.e. polyglyceryl-6 distearate and polyglyceryl-10 diisostearate, taught by YONEDA reads on the polyglyceryl fatty acid ester-based claim 16.
YONEDA also teaches that the desirable common components, i.e. the non-ionic surfactants as set forth above, are those generally used for skin preparations that are not detrimental to the effects of the emulsion composition (see: col. 5, line 20-24).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to add the nonionic surfactants, i.e. polyglyceryl-2 stearate, polyglyceryl-6 distearate and/or polyglyceryl-10 diisostearate, into ATIS’s composition because YONEDA teaches that those non-ionic surfactants are common components that would not cause detrimental effects to the emulsion composition and are suitable to be included for se in cosmetic application to skin.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicants’ arguments filed on 09/15/2021 have been considered but are not persuasive.  
Applicants argued that the reference PISTORIO teaches the wax particles are dispersed in a continuous water phase, whereas the present wax preparation requires 
The argument is not persuasive because the argued feature “wherein the aqueous phase is distributed in finely divided form in the wax matrix”, i.e. claims 13 and 21, has been suggested by the reference PISTORIO.
PISTORIO teaches the structure of the “solid wax particles”. PISTORIO teaches that the “solid wax particles in the aqueous dispersion are obtained by emulsifying a mixture containing at least one wax, the surfactant mixtures, and water at an emulsification temperature above the melting point of the at least one wax (which is heating to form a melted or molten wax); next step is subjecting the mixture to a process, i.e. mixing the wax-surfactant-water mixture, leading to the production of “solid wax particles” and that followed by the cooling step (see: [0243-0247] & [0249]).  According to the present specification, the claimed “wax matrix” is also produced from a similar process by mixing the molten wax phase with an aqueous phase and an emulsifying system to result an emulsion, followed by cooling to form the “wax matrix” having aqueous-phase droplets embedded therein (see specification: page 4, line 21-27).
Therefore, the “solid wax particles” taught by PISTORIO would necessarily have the similar structure as the claimed “wax matrix” wherein the aqueous phase is distributed in the wax matrix, as they both are formed from a similar process steps, as discussed above.
Further, regarding the argument about the wax preparation as claimed requires the aqueous phase that is distributed in a “continuous” wax matrix, whereas the reference 
With respect to the teaching of LI or YONEDA, they have been discussed above.  In addition, the weight of the water as recited in the new claims 24 and 25 are taught or suggested by the reference LI as set forth above.  As such, the combined teaching of ATIS and PISTORIO with LI, or with YONEDA, fairly suggested the claimed invention as discussed above.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-21 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of co-pending U. S. Patent Application No. 16/470,159 in view of ATIS, B. (U.S. Patent No. 8,323,628 B2) and PISTORIO et al. (U.S. PG-Pub. No. 2014/0102467 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
(1)	The instant claim 13 and 21 are drawn to a preparation comprising:
(a) a wax matrix comprising at least one wax and at least one oil (e.g. which can be a volatile silicone oil such as a volatile dimethicone, as disclosed in the instant specification; see: page 7, line 10-13);
(b) an aqueous phase comprising water and at least one water-soluble or water-dispersible film former; and
(c) at least one emulsifying system; wherein the aqueous phase is distributed in finely divided form in the wax matrix.
The instant dependent claims 14-20 and 23 recite that:
- the emulsifying system is a water-in-oil emulsifying system, as claim 14;
- the film-former is based on acrylate or polyurethane, as claim 15;
- the emulsifying system comprises a polyglyceryl fatty acid ester emulsifier, i.e. polyglyceryl-10 diisostearate and polyglyceryl-6 distearate, as claims 16 and 23;
- the wax matrix comprises an additional solvent, i.e. a volatile hydrocarbon, as claim 17;
- the film-former comprises polyurethane-35, as claim 18;
- an additional particulate material, i.e. a pigment, as claims 19 and 20.
(2)	The conflicting claims are drawn to an emulsion-based preparation comprising:

As such, the conflicting “volatile dimethicone” reads on the “oil” component of instant claims 13 and 21 as set forth above, and the conflicting “volatile hydrocarbon” reads on the additional “solvent” component of instant claim 17;
(b) an aqueous phase comprising at least one water-soluble or water-dispersible film former based on acrylate or polyurethane (i.e. polyurethane-35).
As such, the conflicting “aqueous phase” reads on the similar “aqueous phase comprises….film-former” of instant claims 13 and 21, and the conflicting “film-former is based on polyurethane, i.e. polyurethane-35” reads on the similar “film-former which is based on polyurethane, i.e. polyurethane-35” of instant claims 15 and 18;
(c) at least one emulsifier based on polyglyceryl fatty acid ester (i.e. polyglyceryl-10 diisostearate and polyglyceryl-6 distearate); and (d) at least one pigment.
As such, the conflicting “emulsifier is based on polyglyceryl fatty acid ester, i.e. polyglyceryl-10 diisostearate and polyglyceryl-6 distearate” reads on the similar “emulsifying system, which comprises a polyglyceryl fatty acid ester emulsifier, i.e. polyglyceryl-10 diisostearate and polyglyceryl-6 distearate” of instant claims 13, 16, 21 and 23; and the conflicting “pigment” reads on the similar “additional pigment” of instant claims 19 and 20.
(3)	The instant and conflicting claims differ in that:
(i) the instant claims 13 and 21 recite the wax matrix also comprises at least one wax component, whereas the conflicting claims do not explicitly indicate such wax component;

(iii) the instant claim 21 recites the preparation is in solid form, whereas the conflicting claim 1 recites the preparation is in gel form.  The deficiencies are taught by the references ATIS and PISTORIO as set forth below.
In addition, with respect to the “the emulsifying system is a water-in-oil emulsifying system” of instant claim 14, it is noted that the instant specification recites an example of emulsifiers of the water-in-oil emulsifying system for promoting the formation of a water-in-oil emulsion, wherein said emulsifier can be, i.e. polyglyceryl fatty acid esters based emulsifier, for examples: polyglyceryl-10 diisostearate and polyglyceryl-6 distearate (see specification filed on 6/25/2019: page 12, line 5-8 & 10-11 & 20-23).
As such, the conflicting emulsifiers “polyglyceryl-10 diisostearate” and “polyglyceryl-6 distearate” disclosed in the conflicting claims 1 and 2 would read on the same “emulsifying system which is a water-in-oil emulsifying system” as instant claim 14.
The reference ATIS teaches a long-wearing cosmetic composition, i.e. as mascara, comprising a combination of ingredients, i.e. one or more waxes (col. 11, line 39-41); one or more oils (col. 12, line 6-8); at least one film-former (col. 8, line 17-19); and an emulsifier system (col. 6, line 32-34; & col. 2, line 62); as well as water (col. 1, line 45).
ATIS teaches that the when the cosmetic composition is applied as a mascara, the composition may be in the form of, e.g. a solid or an oily gel (see ATIS: col. 16, line 57-pencil, for examples (see ATIS: col. 17, line 1-2). ATIS’s teaching reads on the “wax” component and the preparation can be in the form as “a solid” as recited in instant claims 13 and 21.
ATIS also teaches that the inclusion of waxes in their cosmetic composition provides several properties, i.e. bulking, texture, and a degree of water resistance, and it does not substantially reduce the gloss properties of a glossy film former (see: col. 12, line 1-5).
PISTORIO teaches an aqueous wax dispersion comprising a solid wax particles, a surfactant mixture comprised of non-ionic surfactant, and water (see: [0001]; & [0013-0019]).  PISTORIO also teaches that the “solid wax particles” are obtained by emulsifying a mixture containing at least one wax, the surfactant mixture comprising a nonionic surfactant, and water at an emulsification temperature above the melting point of the at least one wax (which is heating step to form a melted or molten wax); subjecting the mixture to a process, i.e. mixing the wax-surfactant-water mixture, leading to the production of solid wax particles, followed by the cooling step (see: [0243-0247] & [0249]).
As such, the “solid wax particles” taught in PISTORIO would read on the structure similarly as the claimed “wax matrix” of claims 13 and 21, as evidenced by the instant specification that the “wax matrix” as claimed is obtained by mixing the molten wax phase with an aqueous phase and an emulsifying system to result an emulsion, followed by cooling to form the “wax matrix” having aqueous-phase droplets embedded therein (see specification: page 4, line 21-27).
One ordinary skilled in the art at the time the invention was made would have been motivated to include a wax component into the conflicting cosmetic preparation to arrive 
One ordinary skilled in the art would have been motivated to combine the desirable ingredients to produce a cosmetic composition where the water component is homogeneously distributed within the wax because PISTORIO teaches that when ingredients, including water and surfactants, are homogeneously dispersed in the solid wax particles,  they are stable even during storage and the composition made with such stable solid wax particles exhibits reduced or minimized stickiness or tackiness that is generally attributed to the use of waxes.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made would have readily recognized that the conflicting claims 1-9 of the co-pending U.S. Patent Application No. 16/470,159, in view of ATIS and PISTORIO, are obvious variants of the claims 13-21 and 23 in the instant application and therefore they are not patentability distinct.

Response to Argument
Applicants’ argument filed on 09/15/2021 has been considered. Applicants argued that the conflicting claims of '159 differ from the instant claims in that the conflicting claims of '159 do not require the claimed preparation to have an aqueous phrase distributed in 
The argument is not persuasive.  Although the conflicting claims ‘159 do not teach the claimed feature “wherein the aqueous phase is distributed in finely divided form in the wax matrix”, such feature is taught and suggested by PISTORIO, which teaches the structure of the “solid wax particles”. PISTORIO teaches that the “solid wax particles in the aqueous dispersion are obtained by emulsifying a mixture containing at least one wax, the surfactant mixtures, and water at an emulsification temperature above the melting point of the at least one wax (which is heating to form a melted or molten wax); next step is subjecting the mixture to a process, i.e. mixing the wax-surfactant-water mixture, leading to the production of “solid wax particles” and that followed by the cooling step (see: [0243-0247] & [0249]).  According to the present specification, the claimed “wax matrix” is also produced from a similar process by mixing the molten wax phase with an aqueous phase and an emulsifying system to result an emulsion, followed by cooling to form the “wax matrix” having aqueous-phase droplets embedded therein (see specification: page 4, line 21-27).
Therefore, the “solid wax particles” taught by PISTORIO would necessarily have the similar structure as the claimed “wax matrix” wherein the aqueous phase is distributed in the wax matrix, as they both are formed from a similar process steps discussed above.


Conclusion
No claims are allowed. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  


/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616